Citation Nr: 0204802	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  00-18 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for gastroesophageal 
reflux disease, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November to December 
1992, and from May to November 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating action of the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an evaluation greater than 
10 percent for the veteran's gastroesophageal reflux disease.


REMAND

There has been a change in the law during the pendency of the 
veteran's claim.  The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a)).  The VCAA and the 
implementing regulations are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  

By an October 1997 rating decision, service connection was 
granted for pancreatitis and for post operative residuals of 
a cholecystectomy.  Pancreatitis was assigned a 10 percent 
evaluation under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7347, and the cholecystectomy residuals were 
assigned a noncompensable evaluation under 38 C.F.R. § 4.114, 
Diagnostic Code 7318.  

By a November 1998 rating decision, service connection was 
granted for gastroesophageal reflux disease, and a separate 
10 percent evaluation was assigned under 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  

Title 38, Code of Federal Regulations, Section 4.114 provides 
that ratings under diagnostic codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive will not be combined 
with each other.  Rather, a single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  The veteran, however, is 
currently assigned three separate evaluations for 
disabilities pertaining to her digestive system.  The 
regulation mandates that the evaluations will not be 
combined.  On remand, the RO should reevaluate the claimant's 
disabilities of the digestive system in order to comply with 
the provisions of 38 C.F.R. § 4.114.  

The Board further notes that in May 2000, the RO denied an 
evaluation greater than 10 percent for the veteran's 
gastroesophageal reflux disease.  In her August 2000 notice 
of disagreement she reported receiving treatment for her 
digestive disabilities from VA Medical Centers in West Haven 
and New London.  Further, a March 1998 letter from John 
Freese, Jr., M.D., indicates that he had treated the veteran 
since April 1997 for severe esophageal reflux.  

In regard to the VA treatment records, under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA has constructive notice 
of VA-generated documents that could "reasonably" be 
expected to be part of the record and that such documents are 
thus constructively part of the record before VA even where 
they were not actually before the adjudicating body.  To 
date, however, it appears that only outpatient treatment 
records from the VA Medical Center at West Haven have been 
associated with the veteran's claims folder.  Thus, the Board 
concludes, that all VA records, to include private treatment 
records identified by the veteran, and not currently in the 
claims file, should be obtained.  With respect to the records 
from Dr. Freese, the veteran should be requested to clarify 
whether he still provides care for her.

Finally, given the appellant's assertion that 
gastroesophageal reflux disease has increased in severity 
since her January 2000 VA examination and that additional 
surgery is now contemplated further development is in order.

Accordingly, the case is REMANDED for the following: 

1.  The RO should contact the veteran in 
order to obtain the names and addresses 
of all medical care providers who have 
treated her gastroesophageal reflux 
disease, pancreatitis and cholecystectomy 
residuals since November 1998.  After 
securing any necessary release, the RO 
should attempt to obtain copies of any 
records from identified treatment sources 
that have yet to be incorporated into the 
claims folder.  If after making 
reasonable efforts to obtain those named 
records the RO is unable to do so, the RO 
must contact the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  After the above development has been 
completed to the extent possible, and any 
additional evidence has been associated 
with the veteran's claims folder, she is 
to be afforded a comprehensive 
gastrointestinal examination to ascertain 
all manifestations of her service-
connected pancreatitis, cholecystectomy 
residuals, and gastroesophageal reflux 
disease.  The claims folder must be made 
available to and reviewed by the 
examiner.  The examiner should order any 
necessary tests and studies, to include a 
complete blood count.  The examiner 
should determine all symptoms and 
manifestations of gastroesophageal reflux 
disease to include whether the veteran 
does or does not have epigastric distress 
with dysphagia, pyrosis, and/or 
regurgitation, accompanied by substernal 
arm or shoulder pain, and, if so, the 
frequency and duration of such 
manifestations, and whether they are 
productive of considerable (or greater) 
impairment of health.  

In characterizing the pancreatitis, the 
examiner is requested to document the 
frequency and severity of any attacks, to 
include the number of attacks per year.  
Abdominal pain must be confirmed as 
resulting from pancreatitis by 
appropriate laboratory and clinical 
studies.  

In characterizing any residuals resulting 
from the gall bladder removal the 
examiner should indicate whether the 
symptoms are nonsymptomatic, mild or 
severe.  

3.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2001).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  

5.  Thereafter, RO should re-adjudicate 
the veteran's claim, to include 
consideration of the VCAA and 38 C.F.R. 
§ 4.114.  If any benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




